Citation Nr: 1307545	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-21 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depressive disorder, dysthymia, and adjustment disorder with mixed emotional features, claimed on both a direct basis and as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied entitlement to service connection for depression.  

In January 2011, the Veteran testified at personal hearing before a Decision Review Officer (DRO).  In May 2011, he testified at a Travel Board hearing before the undersigned.  Copies of the hearing transcripts are of record.  

In January 2013, the Board granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and remanded the claim for service connection for an acquired psychiatric disorder for additional development.  The case is now before the Board for further appellate consideration.  


FINDING OF FACT

In February 2013, the Veteran indicated that he wished to withdraw his appeal with respect to all issues remaining on appeal.    





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran pursued entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Service connection for depression was denied in a December 2008 rating decision.  The Veteran appealed, and in a January 2013 decision, the Board granted entitlement to a TDIU, effective February 29, 2008, and remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD for additional development.  While the appeal was in remand status, the Appeals Management Center (AMC) issued a January 2013 rating decision that effectuated the Board's grant of entitlement to a TDIU.  In February 2013, the Veteran submitted a statement indicating that he was satisfied with the action taken in his appeal and that he would like to withdraw his appeal as any issues remaining on appeal.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, the appellant has withdrawn the appeal with respect to the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 



ORDER

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depressive disorder, dysthymia, and adjustment disorder with mixed emotional features, claimed on both a direct basis and as secondary to service-connected disabilities, is dismissed.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


